By the Court.
The demurrer to the petition raises the question whether or not the. relators could, on their own motion, and' independent of the attorney general, or the prosecuting attorney, maintain the action.
Wé answer the question in the negative. The course of procedure in actions in quo warranto is regulated by chapter 3, of title IV, of the Revised Statutes. No authority is there given for the bringing of such action to test the right to hold a place other than a public office save by the action of the attorney-general, or prosecuting attorney, or, in. ease of the disability of the latter officer, by a proper substitute appointed by the court.

Judgment reversed.